UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6933


DOUGLAS G. WHITFIELD,

                Plaintiff - Appellant,

          v.

DICK JENKINS, Sheriff; RANDLE SMITH, Lieutenant; DARREL
LAND, Detective; OFFICER LEE; OFFICER STANCIL; LIEUTENANT
SMITH,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:10-ct-03151-D)


Submitted:   November 17, 2011            Decided:   November 23, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Douglas G. Whitfield, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Douglas   G.    Whitfield        seeks    to   appeal    the    district

court’s order dismissing in part Whitfield’s 42 U.S.C. § 1983

(2006) complaint, and granting him leave to amend.                           This court

may   exercise     jurisdiction       only      over    final      orders,    28   U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292     (2006);    Fed.      R.     Civ.   P.    54(b);    Cohen   v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                            The

order Whitfield seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                         Accordingly, we

dismiss   the     appeal      for   lack   of    jurisdiction.          We    also   deny

Whitfield’s motions to appoint counsel, his motion to amend the

complaint to add a party, his motion for a subpoena, and his

motion for injunctive relief.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                              DISMISSED




                                           2